Citation Nr: 0904889	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for service-connected heart 
disease with hypertension (for accrued benefits purposes), to 
include consideration of a rating higher than 10 percent for 
the period from 1950 through September 21, 1985, and higher 
than 30 percent for the period from December 1, 1986, through 
June 23, 1992. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from May 1944 to June 1946.  
He died in December 2003.  The appellant in this case is his 
surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
procedural history of the case is fully detailed below in the 
reasons and bases section.  


FINDINGS OF FACT

1.  There is no competent evidence indicating the presence of 
any significant heart disease or hypertension during the 
period from 1950 through May 1984.

2.  Treatment records dated from May 1984 through September 
1985, reflect elevated blood pressure readings, but do not 
show pressure predominantly 110 or more with definite 
symptoms.  

3.  During the period from December 1, 1986, through June 23, 
1992, the heart disease with hypertension did not result in 
diastolic pressure predominantly 120 or more with moderately 
severe symptoms.  The heart disease also was not productive 
of substantiated repeated anginal attacks with more than 
light manual labor not feasible.  Finally, the disorder did 
not result in rheumatic heart disease with heart definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded.



CONCLUSION OF LAW

The criteria for a staged rating higher than 10 percent for 
the period from 1950 through September 21, 1985; or higher 
than 30 percent for the period from December 1, 1986, through 
June 23, 1992, for service-connected heart disease with 
hypertension, for accrued benefits purposes, are not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for accrued benefits is based on the 
Veteran's claim for compensation for heart disease which was 
pending at the time of the Veteran's death.  Upon the death 
of a Veteran, periodic monetary benefits to which he or she 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, may 
be paid to certain persons such as the Veteran's spouse, 
children or dependent parents.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  

The Board has considered the full history of the events 
leading to the current appeal.  As noted, the Veteran had 
active service from May 1944 to June 1946.  His service 
medical records reflect that in April and May 1946 he was 
treated for rheumatic fever, manifested by complaints of 
occasional chest pain and a systolic murmur.  He was treated 
and returned to duty in June 1946.  

Upon separation from service, the Veteran filed a claim for 
disability compensation.  The Veteran submitted a letter 
dated in January 1947 from private physician, O.A. Reinhard, 
M.D., which stated that the Veteran had occasional complaints 
of left chest pain and occasional muscle tremor.  Examination 
reportedly showed a systolic murmur at the mitral valve.  The 
diagnosis was rheumatic heart disease, mitral insufficiency, 
compensated.  The doctor advised the Veteran to avoid 
excesses such as physical exertion.  He was also advised to 
live in a warm climate.  

The report of a physical examination conducted by the VA in 
April 1947 reflects that the Veteran complained of having 
pains in the heart area.  He also reported that in March 1947 
he was in bed with a symptomatic fever, and he had muscle 
tics over the body.  Following examination by a VA 
cardiologist, the diagnosis was heart disease [with] (a) 
rheumatic fever history, with arterial hypertension 
(systolic), 
(b) mitral insufficiency, and (c) angina (subjective).  

Subsequently, in a rating decision of June 1947, the RO 
granted service connection for the disorder diagnosed on the 
VA examination, and assigned a 10 percent disability rating.  

In a letter dated in August 1950, the Veteran stated that he 
had previously requested by phone that he be afforded "a 
medical examination for the express purpose of having my 
disability removed."  However, he further stated in the 
letter that following the request he became ill.  

The report of a VA examination conducted in August 1950 
reflects that the Veteran reported recently being 
hospitalized for injuries received in an auto accident.  It 
was also stated that he had lost time from work on account of 
illness.  The Veteran stated that in damp weather, he would 
have sharp momentary pains in the chest.  On physical 
examination, it was noted that he was well developed and well 
nourished.  His blood pressure was 138/78.  There were no 
murmurs, though the first sound was slightly rough.  After 
exercise, no murmurs were heard and it was noted that his 
tolerance appeared good.  The first sound was rough and 
slightly prolonged, but the examiner stated that this was not 
to a degree that it could be called a murmur.  The diagnosis 
was no demonstrable heart disease present at this examination 
- EKG attached.  

Subsequently, in a rating decision of October 12, 1950, the 
RO reduced the rating from 10 percent to noncompensable, 
effective from December 12, 1950.  

In November 1961, the Veteran wrote to the RO and requested 
that his disability compensation be reinstated.  He stated 
that the compensation had been discontinued at his own 
request.  The Veteran was instructed by letter to submit 
evidence from his treating physician, but no evidence was 
received, and no further action was taken on the claim.  

The claims file includes a package of VA and private 
treatment records dated from 1975 to 1984.  A chest X-ray 
report dated in February 1977 reflects a borderline heart 
size.  A March 1977 private treatment record indicates that 
he was in good health until May 1975 when he ran a high fever 
for a week and was placed in intensive care.  He also had 
hemorrhaging hemorrhoids, with 40% blood loss, which were 
treated with a hemorrhoidectomy.  He then developed severe 
sinusitis, with what was felt to be toxic shock due to an 
infection.  He stated that he had five or six angina attacks 
starting in 1975 for which he received quinidine.  He also 
reported tachycardia and pain in the neck at night.  It was 
noted that he had a history of a suspected case of rheumatic 
fever in 1945 and a systolic murmur was heard a that time, 
but this murmur had since disappeared.  Physical examination 
noted no murmurs.  A-2 was greater than P-2.  
Roentgenologically, there appeared to be an enlargement of 
the heart.  The physician referred the Veteran for a 
treadmill study.   It was noted that he may be asymptomatic 
if he discontinued the use of alcohol and tobacco.  A record 
dated in April 1977 reflects that he complained of chest pain 
of unknown cause, rule out artery disease.  He was exercised 
on a Bruce treadmill test protocol.  Significantly, the test 
was negative and was not indicative of the presence of 
significant coronary artery disease.  

A VA treatment record dated in May 1984 reflects that the 
Veteran's diagnoses included history of rheumatic heart 
disease.  However, it was further stated that this was "not 
hemodynamically significant."  The record also shows that 
the Veteran had hypertension, and was advised to stop 
smoking.  

In May 1984, the Veteran applied for an increased rating, but 
the claim was denied.  Subsequently, in September 1986, the 
Veteran submitted a statement in support of claim in which he 
reported that upon his release from the Navy, he had been 
awarded a 10 percent rating for rheumatic heart disease, but 
that "At my request I was reduced to 0% because I wanted to 
enlist in the Navy."  He requested that his claim be 
reopened.  

VA treatment records dated in October 1985 reflect that the 
Veteran underwent a three vessel coronary artery bypass 
graft.  The diagnoses also included hypertension.  

In a decision of October 1986, the RO confirmed the 
noncompensable rating on the basis that the Veteran's present 
heart condition was not related to rheumatic heart disease.  

In May 1991, the VA Director of the Compensation and Pension 
Service concluded that the rating decision of October 1950 
was erroneous in failing to carry over the previously 
established diagnosis of hypertension as a service-connected 
disability.  Failure to do so reportedly had resulted in the 
failure to grant increased evaluations in later ratings.  
Subsequently, in a rating decision of June 1991, the RO 
granted a 10 percent rating for rheumatic heart disease, 
status post coronary artery bypass graft and hypertension, 
and assigned a noncompensable rating from December 12, 1950, 
a 10 percent rating from May 2, 1984, a 100 percent rating 
from September 22, 1985, and a 30 percent rating from 
December 1, 1986.  

The Veteran perfected an appeal of the decision.  In a 
decision of October 1993, the RO assigned a 60 percent rating 
from June 24, 1992, and also assigned a total disability 
rating based on individual unemployability from the same 
date, but otherwise confirmed the previous decisions.  In 
November 1997, the RO assigned a 100 percent schedular rating 
for the heart disease from May 7, 1997.  

The Veteran testified before a Board Member in May 1998.  He 
recounted that he started taking blood pressure medication in 
1951, and had taken in various amounts and forms since that 
time.  He stated that in 1977 or 1978 his doctor thought he 
had a heart attack.  

In July 1998, the Board issued a decision denying an 
effective date earlier than May 2, 1984, for the award of a 
compensable evaluation for heart disease.  The Board noted 
that the 1950 VA examination had found the Veteran's blood 
pressure to be 138/78, and that the examiner found no 
demonstrable heart disease.  The Board concluded that the 
October 1950 rating decision was not clearly and unmistakable 
erroneous as to the severity of the appellant's disability.  

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2000 
order, the Court granted a Joint Motion to vacate the Board's 
decision and remand the matter for further action.  In a 
decision of August 2001, the Board concluded that the RO 
decision in 1950 contained clear and unmistakable error as 
the RO had not followed VA regulations pertaining to rating 
reductions.  Therefore, the Board restored a 10 percent 
rating effective from December 12, 1950.  

A rating decision by the RO dated in September 2001, reflects 
that the disability then had a historical rating of 10 
percent from June 20, 1946; 100 percent (temporary total) 
from September 22, 1985; 30 percent from December 1, 1986; 60 
percent from June 24, 1992; and 100 percent from May 7, 1997.   

In October 2001, the Veteran filed a motion for 
reconsideration with the Board, requesting a rating higher 
than 10 percent for the years from 1950 through September 22, 
1985.  Specifically, he asserted that at least a 20 percent 
rating should be granted from November 1961, and a 30 percent 
rating from 1978.  In December 2001, the Board denied the 
request for reconsideration.  

The Veteran then appealed again to the Court.  In January 
2003, the parties filed another Joint Motion.  In the Motion, 
it was stated that the Board had not considered whether 
staged ratings were warranted for the period from 1950 to 
1984 pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court granted that motion in February 2003, although the 
Board notes that the order indicated that the Board failed to 
address whether staged ratings were warranted from December 
1950 to "present."

The Board subsequently undertook additional development of 
medical evidence through a development memorandum dated in 
April 2003, and a remand issued in August 2003.

The Veteran died in December 2003.  The RO granted service 
connection for the cause of his death.  The Veteran's 
surviving spouse subsequently brought a claim for accrued 
benefits based on the Veteran's claim which was pending at 
the time of his death.  The appellant testified during a 
hearing held before the undersigned Acting Veterans Law 
Judge.  She asserted that a 60 percent rating should be 
assigned all the way back to 1950.  She stated that he was 
ill the entire time and was constantly in and out of the 
hospital.  

After reviewing all relevant evidence, the Board finds no 
basis for assigning a higher rating either by rating the 
service connected disorder on the basis of heart disease or 
on the basis of hypertension.  

With respect to the period from 1950 through September 22, 
1985, the Board notes that there is little medical evidence 
of record.  As noted above, the Veteran underwent a VA 
physical examination in September 1950.  It was recorded that 
the Veteran made "no definite complaints at this time."  A 
history of sharp momentary pains of the chest in damp weather 
was noted.  The Veteran also reported that in damp and cold 
weather he would have migratory joint pains.  He stated that 
he had little "tics" of some muscles, arms and shoulders at 
times.  He stated that the pains he reported were mostly in 
the center of the chest and around his diaphragm.  Upon 
clinical examination, his blood pressure was noted to be 
138/78.  Pulse was 100.  No murmurs were noted, and although 
the first sound was slightly rough, the examiner opined that 
it was not to a degree to be termed a murmur.  An area of 
heart dullness and point of maximum intensity were within 
normal limits.  There was no dyspnea, cyanosis, edema or 
abnormal pulsations.  The examiner found "no demonstrable 
heart disease present at this examination."  The 
accompanying electrocardiographic report reflects a finding 
of "probably within normal limits." 

The opinion that he had no demonstrable heart disease 
precludes a rating higher than 10 percent for heart disease.  
The Board notes that the Veteran did not then have a 
diastolic heart pressure reading "consistently over 100" 
for application of the then applicable Diagnostic Code 7101, 
or "sustained diastolic hypertension of 100 or more" under 
Diagnostic Code 7007, both of which were necessary for the 
assignment of a compensable rating under those criteria.  See 
the VA 1945 Schedule for Rating Disabilities (which was in 
effect in 1950).  Accordingly, the medical evidence of record 
in October 1950 appeared to indicate that there was no 
hypertension present, notwithstanding past diagnoses.  In 
essence, in the absence of evidence of heart disease or 
hypertension at the time of the 1950 examination, a rating 
higher than 10 percent is not supported.  

There is essentially no relevant evidence from the remainder 
of the 1950's, and as a result, no basis for assigning a 
rating higher than 10 percent.  Similarly, although the 
Veteran wrote to the VA in November 1961 and requested 
benefits, he did not submit any medical evidence.  The Board 
notes that when the level of the disability cannot be 
determined without resorting to speculation, then the claim 
has not been proven to the level of equipoise, and an 
increased,  staged rating is not appropriate.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008).  See also 38 C.F.R. § 3.102 
(2008) (Board may not award benefits when the award would be 
based on pure speculation or remote possibility).  The Board 
further notes that the rating code for heart disease and 
hypertension is not based on symptoms capable of lay 
observation.  Therefore, a higher rating may not be based on 
lay evidence.  

The Board notes that during the period from the 1970's 
thought 1990's Diagnostic Code 7000 provided that a 30 
percent rating is warranted from the termination of an 
established service episode of rheumatic fever, or, its 
subsequent recurrence, with cardiac manifestations, during 
the episode of recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating is warranted for rheumatic heart 
disease with heart definitely enlarged; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor is 
precluded.  A 100 percent rating is warranted for active 
disease, and, with ascertainable cardiac manifestation, for a 
period of 6 months, or for inactive disease with definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting and end of day or other definite signs of beginning 
congestive failure; more than sedentary employment is 
precluded. 38 C.F.R. § 4.104, Diagnostic Code 7000.  

Alternatively, under former Diagnostic Code 7005 pertaining 
to arteriosclerotic heart disease, a total evaluation is 
warranted during and for six months following acute occlusion 
or thrombosis, with circulatory shock.  A total evaluation is 
also warranted after six months where there are chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or where more than sedentary employment is 
precluded. A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, if 
more than light manual labor is not feasible. The minimum 
rating, 30 percent, is warranted following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, if ordinary manual labor is feasible. 38 
C.F.R. § 4.104, Diagnostic Code 7017.  

In addition, as the Veteran's service connected disorder 
included hypertension, under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, a 10 percent disability rating is warranted for 
hypertension when the diastolic pressure is predominately 100 
or more, or where continuous medication is shown to be 
necessary for the control of hypertension and there is a 
history of diastolic pressures predominantly 100 or more.  A 
20 percent rating is warranted where diastolic pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is warranted where diastolic pressure is 
predominantly 120 or more and there are moderately-severe 
symptoms.  A 60 percent rating is warranted where diastolic 
pressure is predominately 10 or more and there are severe 
symptoms.  For the 40 percent and 60 percent ratings, there 
should be careful attention paid to diagnosis and repeated 
blood pressure readings.  

An evaluation of complaints in 1977 of chest pain ultimately 
resulted in a diagnosis of no significant coronary artery 
disease.  A private treatment record dated in April 1977 
specifically noted that the treadmill test was negative and 
was not indicative of the presence of significant coronary 
artery disease.  It was also noted that his blood pressure 
readings were 148/96 and 130/90.  An emergency room record 
dated in February 1978 reflects that when being seen for 
complaints of pain  in his left foot, it was noted that the 
Veteran's blood pressure reading was 210/130.  However, a 
single elevated reading is not enough to show that a disorder 
was predominately over 110.  

A private radiology report dated in September 1982 reflects 
that a chest x-ray showed that the heart was free of active 
disease.  A consultation record from the Ochsner Foundation 
Hospital dated in September 1982 noted that he had a history 
of hypertension, but was only recently on any consistent 
regimen.  Blood pressure readings were 130/90 and 130/94.  
The only diagnoses were (1) low grade temp; (2) ethanol 
abuse; (3) firm right lobe prostate on exam; and (4) tobacco 
abuse.  For these reasons, there is no evidence on which to 
base a rating higher than 10 percent during the 1960's, 
during the 1970's, and up until May 1984.  

Records dated in May 1984 reflect elevated blood pressure 
readings of 180/110, 172/102, and 150/100, with a primary 
diagnosis of poorly controlled hypertension.  However, these 
findings are not consistent with more than the already 
assigned 10 percent rating.  The preponderance of the 
evidence shows no significant heart disease or hypertension 
during the period from 1950 through May 1984.  In addition, a 
rating of 30 percent was not warranted under Diagnostic Code 
7000 as there was no diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  Although a 
private record dated in March 1977 indicated that there 
appeared to be enlargement, further testing essentially ruled 
out heart disease.  A rating of 30 percent under DC 7005 is 
not warranted as there was no typical coronary occlusion or 
thrombosis, or a history of substantiated anginal attack.  
For these reasons, there is no evidence on which to base a 
rating higher than 10 percent during the 1960's, during the 
1970's, and through September 1985.

With respect to the period from September 22, 1985, through 
December 1, 1986, a 100 percent rating has already been 
assigned.  

Regarding the period from December 1, 1986, though June 24, 
1992, the Board notes that a 30 percent rating was in effect.  
The evidence from during the period of December 1, 1986, 
through June 23, 1992 includes the report of a VA examination 
conducted in January 1991 which shows that the Veteran over 
the years developed hypertension, and gradually developed 
coronary artery disease.  He claimed that his symptoms had 
intensified.  He had a history of coronary artery bypass 
graft surgery with three grafts.  He complained of occasional 
headaches, dizzy spells, and once a month chest pain.  On 
examination, his blood pressure was 120/80.  His pulse was 72 
and regular.  There was a grade 1/6 systolic murmur at the 
apex.  The diagnosis was history of rheumatic heart disease 
with carditis complicated by hypertension and coronary artery 
disease for which he underwent coronary bypass surgery.  He 
is in regular sinus rhythm, and is a class II.  A chest x-ray 
showed evidence of coronary bypass surgery.  The heart was 
normal in size.  

The Board finds insufficient evidence to warrant a rating 
higher than that 30 percent level for that period of time.  
During the period from December 1, 1986, through June 23, 
1992, the heart disease with hypertension did not result in 
diastolic pressure predominantly 120 or more with moderately 
severe symptoms.  The heart disease also was not productive 
of substantiated repeated anginal attacks with more than 
light manual labor not feasible.  With respect to anginal 
attacks, the VA record noted that he only had chest pain 
about once a month.  Finally, the disorder did not result in 
rheumatic heart disease with heart definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded.  Such findings are not 
reflected in the medical evidence of record.  

With respect to the period of time from June 24, 1992, though 
May 7, 1997, the Veteran was assigned a 60 percent schedular 
rating, and was also in receipt of a total disability rating 
based on individual unemployability.  In addition, the Board 
notes that for the period from May 7, 1997, through the date 
of the Veteran's death, a 100 percent schedular rating was 
also in effect.  The appellant's testimony indicates that she 
does not dispute the ratings during that period.  Moreover, 
as the Veteran was already paid at a 100 percent rate for 
that period of time, there can be no unpaid benefits at the 
time of his death which would form the basis of a valid claim 
for accrued benefits.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consistent with the facts 
found, the ratings may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  In this instance, the record does not show 
varying levels of disability and, therefore, does support not 
the assignment of a staged rating beyond the staged ratings 
which have already been assigned.  

Finally, the Board notes that VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2008).  In this case, review of VA's duty to 
notify and assist is not necessary regarding the accrued 
benefits claim, as such a claim must be decided on the basis 
of the evidence which is of record as of the death of death.  
For the same reason, a retrospective opinion regarding the 
severity of heart disease is precluded.  There is no further 
duty to notify or assist with the development of evidence.  


ORDER

A staged rating for service connected heart disease higher 
than 10 percent from 1950 through September 21, 1985, and 
higher than 30 percent for the period from December 1, 1986, 
through June 23, 1992, for accrued benefits purposes, is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


